Citation Nr: 0933657	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-38 194	)	DATE



On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation, in excess of 30 
percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD with an evaluation of 30 percent effective April 18, 
2005.  

In a July 2007 decision, the Board denied an increased 
evaluation for PTSD in excess of 30 percent.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand (JMR), the Court, in an October 2008 Order, vacated 
the Board's July 2007 decision and remanded the matter to the 
Board.

The Board remanded the case to the RO for additional 
development in May 2009 in order to comply with the JMR 
referenced above.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  Since service connection was established, the Veteran's 
symptoms of PTSD are productive of occupational and social 
impairment with reduced reliability and productivity due to 
impairment in judgment, disturbances in mood, a restricted 
affect, and difficulty maintaining and establishing effective 
relationships.




CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Letters sent in April 2005 and June 2009, fully satisfied the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his service connection claim; 
what information and evidence that VA will seek to provide 
and what information and evidence the veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although one 
of the letters were not sent prior to initial adjudication of 
the Veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in July 2009.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board observes that 38 C.F.R. § 3.159 (VA's regulation 
concerning VA assistance in developing claims) was revised 
during the pendency of this appeal.  These revisions became 
effective as of May 30, 2008; and several portions of the 
revisions are pertinent to the case at hand.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a September 2005 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess/Hartman, supra.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, there is no prejudice to 
the claimant to proceed with adjudication of his appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  In order to comply 
with the order of the Court in this case, the RO sent the 
Veteran a VCAA letter dated in June 2009 that complied with 
the guidelines set forth in Vazquez-Flores.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
was afforded examinations in May 2005, November 2005 and July 
2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that collectively the 
VA examinations obtained in this case are adequate as such 
are predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disability at issue; document and consider the 
Veteran's complaints and symptoms; fully address the relevant 
rating criteria; and contain a discussion of the effects of 
the Veteran's service-connected PTSD on the Veteran's 
occupational and daily activities.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Thus, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, D.C. 9411.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, D.C. 9411.

The Board notes that the Global Assessment of Functioning 
(GAF) scale reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 reflect some mild 
symptoms, for example depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV at 
46-7.

A GAF score of 51 to 60 is defined as moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co- workers.  See DSM-IV 
at 46-47.

In a July 2005 rating decision, service connection for PTSD 
was granted and a 30 percent rating was assigned effective 
April 2005.  The Veteran maintains that a higher rating is 
warranted.  He asserts that his PTSD symptoms include 
flashbacks, nightmares, avoidance of stimulus, anti-social 
behavior, impaired memory, disturbances in mood, and 
difficulty maintaining social and familial relationships.

In May 2005, the Veteran was afforded a VA PTSD examination.  
It was noted that the he was currently receiving pastoral 
counseling at his church.  He had not been hospitalized or 
participated in a PTSD group.  The Veteran reported that he 
had recurrent and intrusive distressing recollections of 
being shot in the arm during service.  He made efforts to 
avoid thoughts, feelings, or conversation about the trauma as 
well as activities, places, and persons associated with the 
trauma.  He had markedly diminished interest or participation 
in significant activities and had feelings of detachment and 
estrangement.  He also reported difficulty in falling or 
staying asleep as well as hypervigilance and startle 
reactions.  The Veteran related that he was divorced and 
dating.  He argued with both his ex-wife and current 
girlfriend.  He was not close to his grown daughter.  The 
Veteran related that he was a member of the Eagles Club and 
participated in activities, although he did not have any 
really close friends.  He had little interest in hobbies, 
activities, or leisure pursuits.  He did indicate that he 
volunteered at a Christian coffee house where he would attend 
a bible study, socialize, and play games.

Mental status examination revealed that the Veteran appeared 
clean, neatly groomed, and appropriately dressed.  
Psychomotor activity and speech were unremarkable.  The 
Veteran was cooperative, friendly, and attentive.  His affect 
was normal.  His mood was anxious.  The Veteran was oriented 
to person, time, and place.  His thought process and thought 
content were unremarkable.  There were no delusions or 
hallucinations.  Judgment was intact.  Intelligence was 
average.  The Veteran was partially able to understand that 
he had a problem; thus there was partial insight.  The 
Veteran had a mild sleep impairment.  He related that he 
could sleep six hours.  The Veteran did not have 
inappropriate behavior.  He was able to interpret proverbs 
appropriately.  The Veteran did not have obsessive or 
ritualistic behavior.  The Veteran did not have panic 
attacks.  The Veteran exhibited good impulse control and 
there were no episodes of violence.  There was no suicidal 
thoughts ideation, plans, or intent.  There were no homicidal 
thoughts.  The Veteran was able to maintain minimal personal 
hygiene.  The Veteran had problems with activities of daily 
living as he had slight problems with household chores.  His 
recent and remote memory was intact.  Psychiatric testing was 
performed. The scores were consistent with mild PTSD.  The 
diagnosis was PTSD.  The global assessment of functioning 
(GAF) was 61.  The Veteran was competent to manage his own 
affairs.  It was noted that the Veteran was currently 
employed full-time and had been employed 10-20 years.  He had 
not lost time from his employment.  The Veteran reported that 
his job reviews had been good and that there were no problems 
with coworkers or supervisors.  It was noted that the Veteran 
had decreased efficiency, reliability in his ability to 
perform occupational tasks during periods of stress and that 
such limitations were mild or transient.  The Veteran 
occasionally had moderate impairment in work, family, and 
other relationships.

In November 2005, the Veteran was afforded another VA 
examination.  At that time, the Veteran indicated that he was 
single and was not dating.  He expressed dissatisfaction with 
the Eagles Club.  The Veteran related that he felt forgetful.  
He indicated that he had been nervous and was startled by a 
bird clock that he had at home.

On mental status examination, the Veteran appeared 
disheveled.  However, it was noted that the Veteran worked at 
a meat packing plant and it was at least as likely as not 
that this was the reason that his clothing was disheveled.  
Psychomotor activity was unremarkable.  Speech was 
spontaneous.  The Veteran was friendly, relaxed, and 
attentive.  His affect was restricted.  His mood was anxious.  
He was able to do serial 7's and completed the exercise 
without error.  He was able to spell a word forward and 
backward.  The Veteran was oriented to person, time, and 
place. His thought process was logical and coherent.  His 
thought content was unremarkable. There were no delusions or 
hallucinations.  Judgment was intact as the Veteran 
understood the outcome of behavior.  Intelligence was 
average.  The Veteran was understood that he had a problem.  
The Veteran had a mild sleep impairment, but it did not 
interfere with daily activities.  The Veteran did not have 
inappropriate behavior.  He was able to interpret proverbs 
appropriately.  The Veteran did not have obsessive or 
ritualistic behavior.  The Veteran did not have panic 
attacks. The Veteran exhibited good impulse control and there 
were no episodes of violence.  There was no suicidal thoughts 
ideation, plans, or intent.  There were no homicidal 
thoughts.  The Veteran was able to maintain minimal personal 
hygiene.  The Veteran had a problem with activities of daily 
living as he had moderate problems with household chores, 
grooming, and recreational activities.  His remote memory was 
normal, his immediate memory was normal, and his recent 
memory was mildly impaired.  The diagnosis was PTSD.  The GAF 
was noted to be the same as on the prior examination (a score 
of 61).  The Veteran was competent to manage his own affairs.  
It was noted that the Veteran was currently employed full-
time had had been employed 10-20 years.  He had not lost time 
from his employment, but had taken two weeks of vacation.  
The Veteran reported that he had been in trouble for being 
late to work and received a verbal warning for "missing a 
beef."  There had been no formal warning.  The Veteran 
related that sometimes he felt disoriented and needed others 
to explain verbal instruction more at work or in public.

In July 2009, the Veteran was afforded a third VA examination 
for PTSD.  The Veteran reported the he was single, lived 
alone and did not have close relationships with his sisters 
or his daughter.  The Veteran reported that he often felt 
lonely and that he rarely attended the Eagles Club anymore.  
He stated that he attended church "kind of regularly" but 
was not involved in groups or other fellowship with the 
congregation.  The Veteran noted that he would be involved in 
a football pool during football season, but that he did not 
go to the games because of the traffic and the crowds.  

Upon examination, the examiner noted that the Veteran's 
appearance was clean and casual, his attitude was cooperative 
and attentive, his affect was restricted, and his mood was 
anxious.  The Veteran's attention was intact and he was able 
to perform serial 7's testing.  Orientation was normal, 
thought process was unremarkable, there were no delusions, 
and intelligence was average.  PTSD symptoms included 
recurrent and intrusive distressing recollections of the in-
service event, including images, thoughts or perceptions, 
recurrent distressing dreams, and intense psychological 
distress and reactivity upon exposure to cues.  The examiner 
noted impairment in the Veteran's judgment in that he did not 
understand the outcome of his behavior.  The examiner noted 
no sleep impairment, hallucinations, suicidal or homicidal 
thoughts, ritualistic behavior or panic attacks.  Impulse 
control was good, behavior was not inappropriate, and hygiene 
was maintained.  The examiner noted moderate problems with 
daily living activities such as engaging in exercise or other 
activities.  Memory was normal.  The examiner noted efforts 
to avoid thoughts, feelings, conversations, activated, places 
or people that arouse recollection of the trauma.  The 
examiner noted markedly diminished interest or participation 
in significant activities, feelings of detachment or 
estrangement from others and a restricted affect.  The 
examiner noted difficulty sleeping, irritability, 
hypervigilance and an exaggerated startle response.  The 
examiner noted that the Veteran's psychological reactions 
were mild, avoidance was moderate, affective restriction was 
moderate, estrangement was moderately severe, irritability 
and anger was moderate, startle reaction was mild to 
mild/moderate, and hypervigilance was moderate.  It was noted 
that the Veteran has worked consistently for 22 years and 
currently works 40 hours per week plus occasional overtime.  
The examiner assigned a GAF score of 55 and noted that the 
Veteran would exhibit moderate impairments in productivity 
due to his PTSD symptoms.

Based on the medical evidence of record and particularly the 
most recent findings of record in 2009, the Board finds that 
a 50 percent rating, and no higher, is warranted for the 
Veteran's PTSD symptoms.  The evidence shows some symptoms 
which satisfy the criteria for a 50 percent rating.  For 
example, the evidence of record shows that the Veteran 
currently experiences occupational and social impairment due 
to anti-social behavior, difficulty maintaining 
relationships, a restricted affect, impaired judgment and 
disturbances in mood.  The Veteran's GAF scores range from 55 
to 61, indicating mild to moderate symptomatology.  Although 
the evidence shows that the Veteran has worked continually 
for over 20 years, the medical evidence shows that the 
Veteran's productivity, efficiency, communication, and work 
relationships are affected by his PTSD symptoms.  See all VA 
examination reports.  For example, the Veteran reported 
difficulty understanding directions and feeling disoriented 
with regard to his job duties.  The Veteran's social 
impairment is manifested by his difficulty establishing and 
maintaining social and familial relationships, anti-social 
behavior, and avoidance of crowds of people and regular 
social activities involving people.  For example, the Veteran 
is isolated and has very limited interaction with others, is 
estranged from family members, and has become less involved 
in group activities.  Id.

The Board notes that a rating higher than 50 percent is not 
warranted because the Veteran has not shown occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as obsessional rituals, suicidal ideation, near-
continuous panic or depression, impaired impulse control, 
violence, neglect of hygiene, and the inability to maintain 
effective relationships.  Therefore, a 50 percent rating, and 
no higher, is warranted.

In reviewing the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis. Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.  
Therefore, the Board finds that no basis exists for the 
assignment of a rating in excess of 50 percent for PTSD under 
Diagnostic Code 9411.



ORDER

An initial rating of 50 percent for PTSD, and no higher, is 
granted subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


